UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


I, A WOMAN,                                       §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-89
                                                  §
DWIGHT BENOIT,                                    §
                                                  §
                Defendant.                        §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of the court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending this lawsuit be dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

Report and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

this lawsuit.


         SIGNED at Beaumont, Texas, this 28th day of April, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
